Hall, Presiding Judge.
Defendant appeals from his conviction for robbery by snatching and from the denial of his motion for new trial. The trial judge sat as fact finder. The sole issue on this appeal is the sufficiency of the evidence.
The state’s case consisted of the identification of the defendant by the victim as the man who had snatched her pocketbook (which contained over $600) and had run away after she had seen his face clearly; and testimony from other people that defendant had flashed an unusually large roll of bills after the day of the alleged snatching. The gist of the defense was alibi, with testimony from several of defendant’s friends in corroboration. The issue, therefore, is merely one of credibility and entirely a matter for the fact finder. Fulford v. State, 221 Ga. 257 (144 SE2d 370); Williams v. State, 9 Ga. App. 818 (75 SE 301); Strickland v. Mayor &c. of Athens, 111 Ga. App. 280 (141 SE2d 594).

Judgment affirmed.


Evans and Clark, JJ., concur.